Bell, J.
Several of the witnesses in the case speak of the employment of Cudd, by Nations, as an employment for a year, without any qualification. One of the witnesses, who is a son of the plaintiff in error, says that the. employment was for a year, but that Nations expressly reserved to himself the right to discharge Cudd at any time, if he found that Cudd did not suit him. The testimony is, that Cudd assented to this, saying that he did not wish to live with any one whom he could not please. We may assume, then, that the employment was for a year.
There is no testimony whatever to show that Nations found any fault with the overseer, Cudd, or-that he ever declared that Cudd did not suit him as an overseer. On the contrary, the evidence is positive, that when Nations informed Cudd of his intention to discharge him, he told Cudd that he had no objection to him as an overseer, and that Cudd managed his business well. The reason given by Nations for discharging Cudd was, that there was a bad prospect for a crop; that the times were hard; that his (Nations’s) expenses were very heavy ; and that he must dispense with Cudd’s services.
We are of opinion that, by the terms of the contract, the employer had no right to discharge the overseer at the end of the month of April, for the reasons assigned by him. The question then arises, whether or not the testimony supports the verdict of the jury. It was settled, in the case of Meade v. Rutledge, 11 Tex. Rep. 44, and in the case of Hassell v. Nutt, 14 Id. 260, that contracts for an overseer’s wages, like the one now under consideration, are not treated as entireties, and *553incapable of apportionment. In those cases, it was said, that the overseer could maintain his action for damages, immediately upon the breach of the contract by his employer; and that the true measure of damages was, the damage actually sustained by the overseer, on account of the breach of the contract by his employer. Cudd was then entitled to his action for damages, when Nations discharged him without any cause, such as was contemplated by their contract.
The evidence shows that Nations was to pay Oudd four hundred dollars per annum for his services, and to furnish Cudd and his family with breadstuffs ; or, as some of the witnesses expressed it, Nations was to pay Cudd four hundred dollars, and furnish everything. The evidence shows that Cudd tried to get employment after he was discharged, and that he could not find employment. One witness testified, that it would cost as much as two hundred dollars, to furnish Cudd’s family with breadstuffs, from the time he was discharged until the end of the year. The rent of the house occupied by Cudd, after his discharge, was also proved to be worth from five to ten dollars per month.
The evidence shows that Cudd was an industrious man; that he kept the farm in good order, cultivated it well, and was considered a good overseer. We think that the case was very fairly submitted to the jury, and that their verdict is supported by the evidence.
The judgment of the court below is therefore affirmed.
Judgment affirmed.